 1 ERIKSON LAW GROUP
     David Alden Erikson (SBN 189838)
 2 Antoinette Waller (SBN 152895)
     S. Ryan Patterson (SBN 279474)
 3 200 North Larchmont Boulevard
     Los Angeles, California 90004
 4 Telephone: 323.465.3100
     Facsimile: 323.465.3177
 5
     Attorneys for Plaintiff Francesca Gregorini
 6

 7
                               UNITED STATES DISTRICT COURT
 8
                CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
 9

10
     FRANCESCA GREGORINI,                          Case No. 2:20-cv-00406-JFW-JC
11                                                 Hon. John F. Walter
                  Plaintiff,
12
           v.
13
     APPLE, INC, a California corporation;         DECLARATION OF PLAINTIFF’S
14 M. NIGHT SHYAMALAN, an                          LEAD TRIAL COUNSEL RE
     individual, BLINDING EDGE                     COMPLIANCE WITH LOCAL
15 PICTURES, INC., a Pennsylvania                  RULES GOVERNING
     corporation; UNCLE GEORGE                     ELECTRONIC FILING
16 PRODUCTIONS; a Pennsylvania
     corporation; ESCAPE ARTISTS LLC,
17 a California limited liability company;
     DOLPHIN BLACK PRODUCTIONS,
18 a California corporation; TONY
     BASGALLOP, an individual; ASHWIN              Complaint Filed: January 15, 2020
19 RAJAN, an individual; JASON
     BLUMENTHAL, an individual; TODD
20 BLACK, an individual; STEVE TISCH,
     an individual; and DOES 1-10,
21 inclusive

22
                  Defendants.
23

24

25

26

27

28
                                                                 DECLARATION OF PLAINTIFF’S
                                                                       LEAD TRIAL COUNSEL
                   1         I, David A. Erikson, declare:
                   2         I am lead trial counsel of record for Plaintiff Francesca Gregorini in the above-
                   3 captioned matter. I have first-hand, personal knowledge of the facts set forth in this

                   4
                       Declaration, and if called to testify, could and would testify as follows:
                   5
                             1. I am a registered CM/ECF User.
                   6
                             2. My email address of record is david@daviderikson.com. I consent to service
                   7
                                 and receipt of filed documents by electronic means in this case.
                   8
                             3. I confirm that I have read the Court’s Standing Order and the Local Rules.
                   9

                  10
                             I declare under penalty of perjury pursuant to the laws of the State of California

                  11 and the United States of America that the foregoing facts are true and correct.

                  12         I am executing this Declaration on January 27, 2020 in Los Angeles, California.
                  13

                  14
                                                                   ___________________________
                  15                                                    DAVID A. ERIKSON
                  16

                  17

                  18

                  19
                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27

  ERIKSON
                  28
LAW GROUP                                                          2                DECLARATION OF PLAINTIFF’S
   ATTORNEYS
 LOS ANGELES CA
                                                                                          LEAD TRIAL COUNSEL
